Title: From George Washington to John Beatty, 4 September 1779
From: Washington, George
To: Beatty, John


        
          Sir
          Head Qrs [West Point] Septr 4: 1779
        
        I inclose you a Copy of a certificate by H. Katencamp Esq., His Britannic Majesty’s Consul at Corunna, (the Original of which has been transmitted to me) respecting the capture and release of Sundry British Officers by Captain Newman of an American Privateer, belonging to Newberry in Massachusetts Bay; and stipulating for the release and liberation of a like number of our Officers, prisoners with the Enemy.
        The public, according to the regulations which have hitherto prevailed and which still exist, not having a right in the first instance to nominate the persons who should be received in exchange for those of the British released—The Captain & Owners of the privateer have mentioned Colo. Coates & Colo. Webb as those to be first benefitted by their release, and are willing that the release of the remainder should operate generally for the benefit & liberation of Our Officers—prisoners with the Enemy. This being the case—as soon as the release of Colo. Coates & Colo. Webb is effected—to whom the Owners have given a preference and which you will without delay endeavour to accomplish, You will inform the British Commissary of prisoners—of the Officers to be released in exchange for the ballance. These are to be taken in regular course, according to the order of their captivity & as their rank applies except in the case of Violators of parole—as no other discrimination can be allowed as far as the matter rests with me. These exchanges are to be final, it being obviously the import of the agreement entered into at Corunna with the Consul—and in consequence of which the British Officers mention’d in it—have been and are entirely free.
        As there are no full Colonels among the prisoners released at Corunna—The exchange of Colo. Coates and Colo. Webb must be

effected on a principle of composition for which purpose you will have recourse to the table of ratios given to you for the regulation of parole exchanges—preferring them in the same order as was then directed. In case the Enemy will not agree to the first and you are obliged to make use of the others, you will have it jointly expressed in writing with Mr Loring, that this is done on the ground of convenience in this particular case, and is not to operate as a precedent hereafter. Should the Enemy finally object to all your ratios—you will have a definitive proposal from them and report it to me for further directions. I am Sir Yr Most Obedt sert
        
          G.W.
        
      